DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
“A medical imaging method for enabling magnetic resonance imaging of a subject using a set of representative parameters of imaging protocols”
How is the method “enabling”? What are you doing, changing.  
“An MRI machine for performing the method of. . . “
Would be clearer. 


Regarding claim 13
It is not clear to the Examiner how the preamble—first paragraph—relates to 
“receive information related to a specific clinical question”.
How is the information being received? A technician—a computer/microprocessor?
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to transitory mathematical manipulation.
Regarding claim 1
There is no structure supporting what is being done with the “pre-defined machine learning model.  Also: the phrase “A medical imaging method for enabling” needs to be changed to something more like “An MRI apparatus for performing”.



Furthermore there is no practical end result of the mathematical manipulation.  How is the “imaging protocol” being “provided”. Where is this finished product being shown on a screen or stored in a data-base? 
Regarding claims 2—12
The claims are similarly rejected as mathematical manipulation without sufficient structure for support. 
Regarding claim 13
What hardware component is “receiving the information for specific clinical question.” 
The preamble contains structure, but the structure does not relate clearly to the semantic manipulation of “receiving information”. 
Examiner finds no practical end result of the mathematical manipulation.  How is the “imaging protocol” being “provided”. Where is this finished product being shown on a screen or stored in a data-base? 
Regarding claims 14, 15
The claims are similarly rejected as mathematical manipulation without sufficient structure for support. 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned 
is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852